Title: Indenture Transferring Land between James and Dolley P. Madison and Nelly Conway Madison, 21 September 1803 (Abstract)
From: Madison, James,Madison, Dolley Payne Todd
To: 


21 September 1803. “This Indenture made this twenty first day of September one thousand eight hundred and three between James Madison and Dolly P. his wife of the one part and Nelly Conway Madison of the other part. Whereas James Madison now deceased in his life time was seized & possessed of sundry lands which in his Will he had devised to his son Ambrose and which by his death in the life time of the said James his father became lapsed and of consequence descended to his heirs of whom the said James Madison the party hereto & the said Nelly Conway Madison only daughter of her father the said Ambrose Madison deceased are a part and whereas the parties hereto have agreed to exchange their titles claims and interest in & to certain lands of the aforesaid description he the said James all his right title interest & claim in and to a tract or parcel of land purchased by his father the said James Madison deceased of Samuel & James Chew which was conveyed to them by their father Thomas Chew by deed bearing date the twenty third day of May one thousand seven hundred and fifty one as containing four hundred & fifty acres but which contains only about three hundred & three acres the more particular description & boundary of which may be seen by reference to the said recited deed of record in Orange court also all his right title claim & interest in and to  acres of land at the north west end of the one hundred acres purchased by the said James Madison deceased of the said Thomas Chew commonly known by the name of Eve’s lease & adjoining the late Robert Martin’s nineteen & an half acres purchased by him of the said Thomas Chew and also to the land he had formerly given to his said son Ambrose Madison & to Johnny Scott, for the right title claim and interest of the said Nelly Conway Madison in and to the Mill seat commonly called the old Mill seat and fifty acres of land adjoining thereto Now this Indenture witnesseth that the said James Madison and Dolly P. his wife for and in consideration of the sum of five shillings to him in hand paid by the said Nelly Conway Madison the receipt whereof is hereby acknowledged and of the land herein after to be conveyed by her to the said James Madison in exchange have and each of them hath granted bargained sold & exchanged and by these presents do grant bargain sell and exchange to the said Nelly Conway Madison & her heirs all their right title claim & interest in and to the lands before expressed to be intended to be conveyed by them to her except their interest in & to the old Mill seat & fifty acres of land adjoining thereto To have and to hold the lands hereby intended to be conveyed to her, to the said Nelly Conway Madison and her heirs forever. And this Indenture further witnesseth that the said Nelly Conway Madison for and in consideration of the sum of five shillings to her in hand paid by the said James Madison the receipt whereof she doth hereby acknowledge and of the lands as aforesaid granted & exchanged by the said James Madison hath granted bargained sold and exchanged and by these presents doth grant bargain sell and exchange to the said James Madison and his heirs all her right title claim & interest in and to the old Mill seat and fifty acres of land adjoining thereto To have & to hold the same to the said James Madison and his heirs forever. In testimony whereof the parties have hereto set their hands and seals the day & year first above written.”
 

   
   Ms (CSmH); FC (Vi: Orange County Courthouse Records). Ms signed by JM and Dolley Payne Madison, witnessed by Robert Taylor, Frances Taylor, and Milley Taylor, and with a statement of attestation dated 27 Feb. 1804 and signed by Reynolds Chapman.



   
   The copyist left a blank here.


